Citation Nr: 1445302	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  04-02 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for muscle aches and joint pain, to include as due to an undiagnosed illness or secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 




INTRODUCTION

The Veteran served in the Army Reserve.  He had a period of initial active duty for training (ACDUTRA) from July 1985 to November 1985.  He had a period of active military service which extended from November 1990 to May 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In a July 2014 rating decision, the RO granted service connection for the Veteran's right shoulder and left wrist conditions.  Therefore, those issues are no longer before the Board. 

The Board remanded this matter for additional development in August 2007, December 2010, July 2012, August 2013, and March 2014.  As detailed further below, additional development is necessary for the claim on appeal.  The appeal is therefore REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for muscle aches and joint pain, which he attributes to service in the Persian Gulf and to his service-connected psychiatric disorders. 

Pursuant to the Board's March 2014 remand, an addendum opinion addressing secondary service connection was obtained in April 2014.  The VA examiner found that it is less likely than not that the Veteran's conditions were caused or aggravated by his service connected psychiatric disorders.  The examiner reasoned that per medical literature organic joint and muscle disorders are not proximately due or aggravated by the Veteran's psychiatric disorders. 

Subsequently, the Veteran's representative filed an August 2014 appellant brief, where he asserts that PTSD has been linked to chronic pain, musculoskeletal conditions, arthritis, and back pain.  The Veteran's representative also submitted articles from VA's website, which indicate that Veteran's with PTSD have demonstrated problems with chronic pain and musculoskeletal conditions.  Given this evidence, which appears to conflict with the April 2014 VA examiner's opinion, a new medical opinion should be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Furthermore, the Veteran's representative argues that there are outstanding VA treatment records that have not been associated with the claims file.  Since the claims file is being returned, it should be updated to include VA treatment records compiled since September 2013.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his muscle aches and joint pain since September 2013.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.

2. Return the Veteran's claims file to the examiner who conducted the addendum opinion in April 2014, or to a qualified medical professional if the examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled. 

The entire claims file and all pertinent records must be reviewed by the examiner.  

After reviewing the record, the examiner should address whether it is as likely as not (50 percent or greater probability) that any muscle aches or joint pain, including any lumbar spine, bilateral knee, or muscular disorders, are proximately due to or has been aggravated by the Veteran's service-connected psychiatric disorders.  The examiner should specifically address the Veteran's representative assertions and VA articles linking chronic pain, musculoskeletal conditions, arthritis, and back pain to PTSD.  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. If aggravation is present, the clinician should indicate, to the extent possible, the baseline of the severity of the Veteran's conditions before the onset of the aggravation.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation

3. Thereafter, readjudicate the Veteran's claim with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an appropriate period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M.E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



